                                      UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                      VIOLATION OF SUPERVISION PROCEEDINGS
                                                  MINUTE SHEET
CR No.        05-379-MV                               USA vs.     Atkins

    Date:     January 21, 2020                  Name of Deft:     Colby Atkins

                Before the Honorable     Martha Vázquez

     Time In/Out:      9:40 a.m. / 10:35 a.m.                       Total Time in Court (for JS10):   55 minutes

             Clerk:    Linda Romero                                              Court Reporter:      Carmela McAlister

            AUSA:      Peter Eicker                                        Defendant’s Counsel:       Joe M. Romero, Jr.

            VSR in:    Santa Fe, NM                                                   Interpreter:

Probation Officer:     Wade Miller                                                        Sworn?            Yes                No

      Defendant Sworn

      Defendant questioned re: physical/mental condition and whether under influence of alcohol, drugs, or any medication

      Court finds Defendant competent to proceed

      Court advises Defendant of his/her rights

      Court advises / confirms Defendant is aware of charges and possible penalty

X     Defendant ADMITS violation(s):            Standard – Defendant failed to notify his probation officer ten days before any change
      in residence, or 72 hours after.

X     Defendant DENIES AND IS FOUND GUILTY BY PREPONDERANCE OF EVIDENCE of violation(s): Mandatory
      – The defendant must not unlawfully possess a controlled substance (oxycodone). Mandatory – The defendant must not
      unlawfully possess a controlled substance (methamphetamine). Mandatory – The defendant must not commit another
      federal, state or local crime.

      Violation report waived

X     Proceed to sentencing

X     Supervision - REINSTATED

       SENTENCE IMPOSED                           Imprisonment (BOP): 4 months

Supervised Release:   26 months                                   Probation:                                        500-Hour Drug Program

                                                  SPECIAL CONDITIONS OF SUPERVISION
X     Inpatient and Outpatient substance abuse treatment               X       Mental health treatment program (waive confidentiality)
      programs (waive confidentiality)
X     Substance abuse testing                                          X       Search of person, property
X     No alcohol                                                       X       No psychoactive substances
X     No drug paraphernalia                                            X       No new lines of credit
X     Credit check every 30 days                                       X       Provide requested financial information
X     Establish a savings                                              X       Residential reentry center for up to 6 months
X     OTHER: Inpatient treatment program immediately upon release
      from custody. Pay restitution balance.

X     Advised of Right to Appeal                 Waived Appeal Rights per Plea Agreement

X     Held in Custody                            Voluntary Surrender
                            UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                            VIOLATION OF SUPERVISION PROCEEDINGS
                                        MINUTE SHEET
  Recommended place(s) of incarceration:    , IF ELIGIBLE.

OTHER COMMENTS         Court addresses defendant. Defendant admits first violation, denies the mandatory condition
                       violations. Government calls Officer William Bolich, Pueblo of Sandia Police Department, direct
                       examination by Mr. Eicker. Government Exhibits 1 to 8, admitted without objection. Court
                       questions witness. Defense counsel addresses Court. Defendant addresses Court. Court addresses
                       defendant. Probation Officer Wade Miller addresses defendant and Court. Court finds defendant
                       guilty by preponderance of evidence. Court imposes sentence.
